Citation Nr: 1037885	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  08-16 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a back injury.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran had active duty service from June 1966 to January 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board previously remanded this matter in March 2010.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, a current back 
injury was incurred in service.  

CONCLUSION OF LAW

Service connection for residuals of a back injury is warranted.   
38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2009).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court specifically held that 
the VCAA requires VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R § 3.159 (2009).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).  

On March 3, 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In an October 2006 letter, the RO provided the Veteran with 
notice of the evidence required to substantiate his claim.  The 
letter informed the Veteran what evidence he should provide and 
explained what information VA would obtain.    The Veteran was 
also advised of how disability ratings and effective dates are 
determined.  The notice satisfied the timing requirements set 
forth in Pelegrini, as it was provided prior to the rating 
decision on appeal.

Regarding the duty to assist, the RO obtained the pertinent 
evidence necessary to decide the claim.  The record on appeal 
includes service treatment records and relevant post-service 
medical records identified by the Veteran.  The Veteran has also 
had a VA examination, from which an opinion was obtained.

The Board finds that all necessary development and notification 
has been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

II.  Analysis of Claim

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§1110.  That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, 
including arthritis, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or during 
peacetime after December 31, 1946, such disease became manifest 
to a degree of 10 percent within one year from the date of 
discharge, and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2009).  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247 (1999).

In Barr v. Nicholson, 21, Vet. App. 303, 307-309 (2007), the 
Court held that medical evidence is not always required to 
establish in-service incurrence and nexus.  The Court noted that 
lay evidence may establish the presence of a condition during 
service, postservice continuity of symptomatology and evidence of 
a nexus between the present disability and postservice 
symptomatology.  Id.

The Veteran contends that he sustained a back injury during 
service when he was hit by an illumination flare in 1968.  
According to statements in support of his claim, he has 
experienced back pain since that incident.

The Veteran had active service from June 1966 to January 1969.  
Service treatment records do not show any complaints or findings 
of a back condition.

The Veteran is competent to testify that he was hit in the back 
during service and that he experienced back pain.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  The Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, but cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

The earliest post-service evidence treatment records pertaining 
to a back disability are dated in 1978.  VA records dated in 1978 
noted complaints of low back pain radiating up to the neck.

A VA record dated in October 1979 noted that the Veteran was hit 
in the back of his neck with a flagon during service in 1967 and 
started to have pain in the back and neck after discharge in 
1969.  The Veteran reported chronic back pain of the upper back 
and neck.

VA record dated in October 1983 noted a 12-year history of back 
pain, indicating that the Veteran's back pain had been ongoing 
since approximately 1971.
  
The Veteran had a VA examination in January 2009.  The examiner 
indicated that the claims file was reviewed.  According to the 
examination report, the Veteran reported that he was hit by a 
flare in 1968 and that he experienced back pain for a couple of 
days.  The examiner diagnosed diffuse degenerative disk disease 
and degenerative joint disease.  The examiner opined that the 
Veteran's back injury is not related to service but is more 
likely related to aging and occupation.  The examiner reasoned 
that there was no documentation in the service medical records of 
such an injury.  The examiner noted that the Veteran had worked 
in ceramic flooring since military discharge and quit his job due 
to back and knee pain.

The Board finds that sufficient evidence of continuity of back 
pain since service has been established.  In this regard, the 
Veteran's credible testimony indicates that he experienced back 
pain when he was hit by a flare and continued to experience back 
pain since service.  The post-service medical records provide 
credible evidence corroborating the Veteran's report of an in-
service back injury.  The records also establish continuity of  
back pain symptomatology since service.  Therefore, resolving any 
doubt in the Veteran's favor, the Board concludes that service 
connection for service connection for residuals of a back injury 
is warranted.  


ORDER

Service connection for residuals of a back injury is warranted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


